Opinion
Per Curiam,
In this action for personal injuries suffered as a result of ah automobile accident, the jury returned a verdict in favor of the plaintiff, a passenger in one of the vehicles, in the amount of $25,000. The court below granted the defendants’ motions for a new trial on the ground that the verdict was excessive, and directed that the new trial be limited to the issue of the amount of damages sustained by the plaintiff. From this order of the court en bane the present appeal has been taken.
' The lower court concluded that the evidence presented by the plaintiff as to the nature and extent of his injuries, suffering endured, the amount of Avages lost and expenses incurred, as- Avell as the- impairment *309of his future earning power was inadequate to support the award.
A recital of the proof adduced on the issue of damages would serve no useful purpose. From our review of the record we are satisfied that the lower court did not abuse its discretion in ordering a new trial for the purpose of redetermining the amount of damages which may properly be awarded the plaintiff.
Order affirmed.
Mr. Justice Musmanno dissents.